Exhibit 10(oo)

CANCELLATION AGREEMENT

This Cancellation Agreement (the “Agreement”) by and between Bruce L. Hammonds
(the “Executive”) and Bank of America Corporation, a Delaware corporation (the
“Company”), is hereby entered into as of the 19th day of June, 2008.

Statement of Purpose

The Executive and the Company previously entered into a Retention Agreement
dated September 6, 2005 and effective January 1, 2006, to provide the Executive
with appropriate incentives to remain with the Company following the merger
between MBNA Corporation, a Maryland corporation (“MBNA”), and the Company (the
“Retention Agreement”). The Retention Agreement provides, among other things,
that the Executive shall have access to aircraft for personal travel under
specified guidelines for a limited period of time in order to transition from
MBNA practices. The parties desire to cancel the Retention Agreement effective
as of the date hereof in accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the foregoing statement of purpose and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.        The Retention Agreement is cancelled effective as of the date hereof,
provided that the provisions of Section 8 (regarding certain excise tax gross-up
payments), attached hereto as Attachment A, of the Retention Agreement shall
remain in effect. In that regard, from and after the date hereof, as is the case
with associates within the Company and its subsidiaries generally, the Executive
shall have the right to terminate his employment at anytime with or without
cause or notice, and the Company reserves for itself an equal right.

2.        In consideration for the cancellation of the Retention Agreement, the
Company shall pay to the Executive a single cash payment in the amount of
$6,800000.00, less applicable payroll and withholding taxes. Such amount shall
be payable to the Executive on a business day during January 2009 as determined
by the Company.

3.        This Agreement contains the entire agreement between the Company and
the Executive with respect to the subject matter hereof, and no amendment,
modification or cancellation hereof shall be effective unless the same is in
writing and executed by the parties hereto (or by their respective duly
authorized representatives).

4.        This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, executors, administrators, legal
representatives, successors and assigns, if any.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed this Agreement and the Company
has caused this Agreement to be executed by its duly authorized officer, all as
of the day and year first above-written. This Agreement may be executed in any
number of counterparts, all of which constitute one and the same amendment.

 

            /s/Bruce L. Hammonds                          Bruce L. Hammonds BANK
OF AMERICA CORPORATION By:             /s/E. Randall Morrow                  
Name: E. Randall Morrow                    
Title: Senior Vice President                

 

2



--------------------------------------------------------------------------------

ATTACHMENT A

 

8.

Certain Additional Payments by the Company.

(a)      Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement, the Company’s stock
incentive plans, supplemental executive retirement plan or otherwise, but
determined without regard to any additional payments required under this
Section 8) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 8(a), if it shall be determined that the difference
between (i) the sum of the Payments and (ii) the amount of the Payments reduced
to the extent necessary so that no portion thereof shall be subject to the
Excise Tax, is less than $50,000, then (x) no Gross-Up Payment shall be made
pursuant to this Section 8 and (y) the Payments shall be reduced to the minimum
extent necessary so that no portion thereof shall be subject to the Excise Tax.

(b)      Subject to the provisions of Section 8(c), all determinations required
to be made under this Section 8, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by an accounting firm
of national standing reasonably selected by the Company (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the date requested by the Company or the
Executive. All fees and expenses to the Accounting Firm shall be borne solely by
the Company. Any Gross-Up Payment, as determined pursuant to this Section 8,
shall be paid by the Company to the Executive within five days of the receipt of
the Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive with a
written opinion that failure to report the Excise Tax on the Executive’s
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty. If the Accounting Firm determines that a
reduction in Payments is required as a result of the provisions of the last
sentence of Section 8(a), the Executive, in the Executive’s sole and absolute
discretion, may determine which Payments shall be reduced to the extent
necessary so that no portion thereof shall be subject to the Excise Tax, and the
Company shall pay such reduced amount to the Executive. Any determination by the
Accounting firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”) or Gross-Up Payments are made by the Company which should
not have been made (“Overpayments”), consistent with the calculations required
to be made hereunder. In the event that the Company exhausts its remedies
pursuant to

 

3



--------------------------------------------------------------------------------

Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. In the event the amount of the
Gross-Up Payment exceeds the amount necessary to reimburse the Executive for his
Excise Tax, the Accounting firm shall determine the amount of the Overpayment
that has been made and any such Overpayment shall be promptly paid by the
Executive to or for the benefit of the Company.

(c)      The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive receives
written notification of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(i)      give the Company any information reasonably requested by the Company
relating to such claim;

(ii)      take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;

(iii)      cooperate with the Company in good faith in order to contest such
claim effectively; and

(iv)      permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any taxes, including any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 8(c), the Company shall control all
proceedings taken in connection with such contest and, at its sale option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a

 

4



--------------------------------------------------------------------------------

refund, the Company shall advance the amount of such payment to the Executive,
on an interest-free basis and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any taxes, including any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d)      If after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 8(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 8(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company docs not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

5